DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARJALA et al. (U.S. Publication No. 2010/0160497, hereinafter KARJALA). 
Regarding claims 11 and 12, KARJALA teaches compositions containing at least one functionalized ethylene interpolymer (Abstract; [0031]). The functionalized ethylene interpolymer is formed form at least one unsaturated compound such as maleic anhydride [0036 and 0037]. The functionalized ethylene interpolymer has a density from 0.86 g/cm3 to 0.90 g/cm3 [0044] and has a melt viscosity at 350oF (177oC) from 2,000 to 50,000 cp, preferably 6,000 to 20,000 cP [0045]. The functionalized ethylene interpolymer is present in the amount from 15 to 50 weight percent [0053] (which reads on component A) of the present invention). The composition further comprises from 0 to 40 weight percent, preferably from 5 to 35 weight percent of at least one tackifier [0053] (which reads on component C) of the present invention). The composition further comprises filler such as talc, calcium carbonate, and etc. [0157]. The composition are useful adhesive formulations, other applications and articles made therefrom, and methods for making the same [0001]. The components of an adhesive formulation may be added to an extrusion coater for applications to the substrate [0173]. 
Regarding claim 14, KARJALA teaches the composition may comprise two or more ethylene interpolymer [0085-0086]. Furthermore, KARJALA teaches the composition further comprises polyethylene homopolymers, propylene interpolymers such as propylene/ethylene interpolymer [0055 and 0088]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 13 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over KARJALA et al. (U.S. Publication No. 2010/0160497, hereinafter KARJALA) in view of WO 98/38245 (hereinafter, BIESER).
Regarding claims 13, 15, 16, 19, and 24-30, KARJALA substantially teaches the present invention, see paragraphs 4 and 5 above. More specifically, KARJALA teaches a composition comprising 15 to 50 wt% of functionalized ethylene interpolymer and KARJALA teaches the composition further comprises filler such as talc, calcium carbonate, and etc. [0157 and 0181]. 
However, KARJALA does not teach an amount of the fillers used and more specifically wherein the weight ratio of the first polymer composition to the filler is from 0.6/1 to 1/5 and wherein the weight ratio of the first polymer composition to the filler is from 1/1 to 6/1 (Claim 15).
In the same field of endeavor of mineral filled polyethylene compositions used for producing articles (i.e., flooring), BIESER teaches a polyethylene composition comprising from 30 to 95 weight percent of at least one filler (Abstract). Exemplary fillers include calcium carbonate, talc, fly ash, and etc. The preferred fillers are calcium carbonate and talc (p. 11, lines 10-30 to p. 12, lines 1-4).  The polyethylene compositions exhibit high tensile strength, high indentation resistance and filler holding capacity useful in flooring applications, especially floor tile and floor sheeting (p. 21, lines 5-8).
Given KARJALA teaches the composition further comprises filler such as talc, calcium carbonate, and etc. [0157 and 0181], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 30 to 95 weight percent of at least one filler (e.g. talc, calcium 
Furthermore, KARJALA teaches the composition comprises functionalized ethylene interpolymer is present in the amount from 15 to 50 weight percent [0053]. KARJALA teaches the composition further comprises other ethylene interpolymers [0085-0086]. BIESER teaches the polyethylene composition comprises from 5 weight percent to 50 weight percent of at least one homogenous ethylene/α-olefin interpolymer having a density of from 0.85 g/cm3 to 0.92 g/cm3 (Abstract; p. 2 lines 24 to p. 3, line 1 and p. 3, lines 10-12). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the ethylene/ α-olefin interpolymer of BIESER with the composition of KARJALA for the benefit of obtaining polyethylene compositions with excellent properties such as good abrasion resistance, indentation resistance, flexibility, impact strength and filler holding capability as taught in BIESER (p. 3, lines 13-17). Furthermore, the amounts of the functionalized ethylene interpolymer and ethylene/α-olefin interpolymer can be varied to obtain the claimed ratio. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 17, KARJALA teaches the composition comprises functionalized ethylene interpolymer having a density from 0.86 g/cm3 to 0.90 g/cm3 [0044] and propylene/ethylene interpolymer having a density of from less than or equal to 0.855 g/cm3 to less than 0.0895 g/cm3 [0094]. The densities can be varied to arrive at the claimed ratio from 0.7 to 1.3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 18, KARJALA teaches a composition comprising 15 to 50 wt% of functionalized ethylene interpolymer, 0 to 40 wt% of tackifier, preferably 5 to 35 wt%, and BIESER teaches a composition comprising from 30 to 95 weight percent of at least one filler. The amount of functionalized ethylene interpolymer and filler can be varied in order to arrive at the claimed sum of 70 wt% or more as claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 20-23 and 27-30, With regard to the claim limitations, “the composition has (i) a viscosity (V0.1 at 0.1 rad/s and 100oC) from 1,000 to 3,000 Pa.s and (ii) a stress break from 150 psi to 250 psi, Shore A Hardness from 45 to 55 (claim 20), wherein the substrate composition has a stress at break from 154.6 psi to 223.9 psi (Claim 21), wherein the substrate composition has a Shore A Hardness from 40 to 70 (Claim 22), and wherein the substrate composition has a tear strength from 30 lbf/in to 200 lbf/in (claim 23), given KAJALA teaches the same components as the present invention, the position is taken that KARJALA’s composition would intrinsically have the same properties as claimed, The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763